Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 28 January 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 8, 9, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Kozu et al. (US PG Pub 2008/0233475 cited in IDS).
In regard to claim 1, Kozu et al. teach a battery pack for supplying an electrically driven treatment apparatus (electric tool A - figure 9) with an electric driving power, the battery pack comprising: a plurality of accumulator cells (ten rechargeable batteries 2), wherein the accumulator cells have cell contacts (positive terminals 21, negative terminals, connection plates 9, 10); at least one circuit board (circuit substrate 3), wherein the at least one circuit board is electrically connected to the cell contacts (paragraphs [0027-0029]); and a battery pack housing (battery pack case 5), wherein the 
(i) the cell contacts 9, 10, 21 and the at least one circuit board 3 are disposed within the second battery pack housing part 5a, 6 (figure 2), wherein the second battery pack housing part 5a, 6 is configured as a mold for a casting compound, and wherein the cell contacts and the at least one circuit board are enclosed by the casting compound (paragraph [0030]), and 
(ii) the at least one circuit board 3 is disposed within the battery pack housing, wherein the one battery pack housing part 5a has at least one thread, wherein the other battery pack housing part 5b has at least one head abutment surface, wherein the head abutment surface is disposed on an end adjacent to the one battery pack housing part of the other battery pack housing part, wherein the battery pack has at least one screw (see figure 1), wherein the screw is screwed into the thread for mechanical connection of the one battery pack housing part and the other battery pack housing part to each other, and a screw head bears on the head abutment surface (although not particularly described in the specification, screws abutting housing part 5b into threaded sections of housing part 5a are shown in figures 1 and 2 for closing the battery pack housing).
In regard to claim 2, the first battery pack housing part 5b is a housing container, and the second battery pack housing part 5a, 6 is a housing cover (figure 2 - “cover” and “container” do not necessarily the shape of the housing parts be substantially different than each other).
In regard to claim 4, the cell contacts 9, 10 and the at least one circuit board 3 are enclosed by the casting compound in a common casting block (paragraph [0030], figure 6, entire accommodating recess 28 is filled with resin and cured).
In regard to claims 5 and 6, the accumulator cells 2 are configured and disposed in a cell block such that the cell contacts 9 are disposed on a common contact side of the cell block (see figure 2, cell 
In regard to claim 8, the at least one circuit board 3 holds measurement electronics, wherein the measurement electronics are configured for measuring properties of the accumulator cells (paragraph [0029] - such as voltage measurements). 
In regard to claim 9, the battery pack further comprising: a plurality of battery pack contacts (connection plugs 14, figure 1, paragraph [0021]), wherein the battery pack contacts are configured for electrical connection of the battery pack and the treatment apparatus together for supplying the treatment apparatus with the electric driving power from the battery pack (figure 9) and disposed on an end remote from the second battery pack housing part (frame 6) of the first battery pack housing part (figure 2 - contacts 14 are distanced from interior frame 6).
In regard to claim 10, the other battery pack housing part 5b has at least one groove, and the groove extends on the head abutment surface in prolongation of the thread (see figures 1 and 2 - necessarily present for screw connections shown in the prior art).
In regard to claim 11, the first battery pack housing part has a number of air openings (vents 13b paragraph [0030]; air inlet ports 32 for fan 4, figure 2, paragraph [0033]) and the number of air openings are disposed on an end adjacent to the second battery pack housing part of the first battery pack housing part (figures 1 and 2).
In regard to claim 13, Kozu et al. teach a treatment system, comprising: a battery pack 1 according to claim 1, and an electrically driven treatment apparatus A, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack (figure 9, paragraph [0032].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozu et al. (US PG Pub 2008/0233475 cited in IDS) as applied to claim 1 above.
In regard to claim 3, Kozu et al. teach a casting compound (i.e. molten resin 30) is injected into the accommodating recess 28 and is cured on the terminal side frame 6 (figure 8, paragraph [0036]) but does not specifically show the extent to which the resin flow relative to the cells.  However, as seen in figure 8 the resin mold extends below the circuit substrate 3 in a direction toward the accumulator cells 2 which have cell shells (housings 24) such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the casting compound reach at least up to the cell shells, an end adjacent to the first battery pack housing part of the second battery pack housing part, and/or an end adjacent to the second battery pack housing part of the first battery pack housing part depending on the filling level and molding conditions during encapsulation in order to create a battery pack where moisture and water cannot effect electrical connections as described by the prior art (paragraph [0030]). 
In regard to claim 7, Kozu et al. teach cells 2 with terminals 21 (i.e. tabs, paragraph [0028]) with a square tubular battery case 24 (paragraph [0024], figure 3), while not specifically described as pouch cells, the use of pouch enclosure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as pouch enclosures for battery cells in portable battery packs are interchangeable with the tubular enclosures described by Kozu et al.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt et al. (US Pub 2016/0218328 newly cited) teaches a similar battery pack including a casting compound 26 which is molded in a housing 12 contacting battery cell cans (figures 1-3, abstract etc.) considered relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723